Tom Green County
                                 District Clerk
                                  Sheri W oodfin




112 W Beauregard                                                                 325-659-6579
San Angelo TX 76903                                                        Fax - 325-659-3241


RE: Court of Appeals Number: 03-15-00677-CR
Trial Court Case Number:    A-14-1120-SA

Style: Kenneth Wayne Acy, Jr.
     v. The State of Texas

To whom it may concern,
     We are requesting an extension to file the supplemental clerk’s record in the above
aforementioned case. The supplemental clerk’s record was scheduled to be due November
12, 2015. This was to include the Trial Court’s Certification of Defendant’s Right of Appeal.
The trial court clerk has notified the appropriate parties with a blank copy of the Trial
Court’s Certification of Defendant’s Right of Appeal. The appellate attorney, Mr. Tom
Watson, has informed me that he mailed that certification to his client for his signature. As
of now, we have not received that certification, but when we do receive it, we will submit
the Supplemental Clerk’s Record immediately.

Sincerely,

/S/ ANTHONY MONICO
Anthony Monico
Deputy District Clerk